William B. Brown, J.,
concurring. I join with the majority opinion because I do not believe that the General Assembly overlooked the possible inclusion of R. C. 2951.02 within R. C. 2947.061. There are perhaps many arguments for so including it, and the dissenting opinion has noted several. However, those are legislative considerations. Contrary considerations may have convinced the General Assembly to strike a balance to avoid possibly harsh or absurd results.
The position urged by the dissenting opinion makes any offender of any criminal law ineligible for shock probation, not only if the offender used a weapon to perpetrate the offense, but also if he “was armed with a firearm or dangerous ordnance as defined in Section 2923.11 of the Revised Code.” R. C. 2951.02(F)(3). (Emphasis added.)
The incredibly broad definitions of “firearm” and “dangerous ordnance,” set forth in R. C. 2923.11, give to those terms a legal significance which far exceeds their commonly recognized meanings.
In addition, the phrase “armed with” cannot be readily or universally defined, and this court has not done so. For years it was included in the “armed robbery” statute, R. C. 2901.13, which read: “No person, while armed with a pistol, *193knife, or other dangerous weapon * * *.” (Emphasis added.) The present “armed robbery” statute, E. C. 2911.01, reads: “No person * * * shall * # * have a deadly weapon * * * on or about his person or under his control * * *.” (Emphasis added.) If the use of new language in the armed robbery statute is merely a legislative clarification, i. e., if the two emphasized phrases are two ways of saying the same thing, then the course charted by the dissenters would have far-ranging and, in my view, never-intended effects.